Citation Nr: 0117436	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease with hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to November 
1965, and from April 1967 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for heart 
disease with hypertension.

The Board notes that the RO has characterized the issue on 
appeal as an original claim of entitlement to service 
connection for heart disease with hypertension.  However, the 
record reflects that veteran's claim of entitlement to 
service connection for a heart problem was initially denied 
by the RO in a November 1983 rating decision.  That decision 
was not appealed and became final.  Because the veteran's 
claim was previously the subject of a final decision, the 
Board finds that the issue on appeal is more appropriately 
characterized as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for heart disease with hypertension.

In a statement submitted in June 1999, the veteran indicated 
that he wished to appear at a personal hearing before a 
Hearing Officer at the RO.  The requested hearing was 
subsequently scheduled, and the veteran was notified of the 
date and time of this hearing in a September 1999 letter from 
the RO.  However, the veteran subsequently canceled his 
hearing request.  Accordingly, the Board will adjudicate the 
veteran's appeal based on the evidence of record.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a heart problem was originally denied by the RO in 
November 1983.  He did not appeal that decision.

2.  Evidence submitted since the November 1983 decision bears 
directly and substantially upon the specific matter under 
consideration; is neither cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the competent and probative evidence 
is against finding that heart disease with hypertension was 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1983 RO decision is 
new and material, thus, the claim for service connection for 
heart disease with hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Service connection for heart disease with hypertension is 
not warranted.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3,307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for hypertension during service.  
Although numerous blood pressure readings were obtained 
during service, there is no indication that his systolic 
pressure was ever found to be over 130, and no indication 
that his diastolic pressure was ever found to be over 90.  In 
August 1973, the veteran underwent an electrocardiogram 
(EKG), which was found to be normal.  In June 1976, he 
underwent another electrocardiogram, which revealed sinus 
bradycardia with a more leftward shift of the frontal plan 
QRS axis, and a little R wave in the inferior leads.  It was 
also found that terminal forces were displaced rightward, 
with an incomplete right bundle branch block type conduction 
disturbance.  In a July 1976 medical report, a physician 
concluded that if it were not for the existence of other EKG 
results, the results of the June 1976 EKG would lead to a 
diagnosis of inferior wall damage.  The physician found, 
however, that an EKG performed in July 1976 was within normal 
limits.  The physician indicated that it was conceivable that 
the results of the June 1976 EKG represented a nonspecific 
conduction disturbance that was intermittent and not related 
to coronary atherosclerotic heart disease.  In June 1997, an 
EKG revealed IV conduction effect, mild axis deviation, with 
otherwise normal findings.  The examining physician concluded 
that these findings had been unchanged since 1976.  In a 
report of medical examination completed for discharge in May 
1980, an examiner noted that the results of a recently-
performed EKG were normal. 

In June 1983, the veteran filed a claim of entitlement to 
service connection for a "heart problem."

In July 1983, the veteran underwent a VA medical examination.  
The VA examiner noted that a routine flight physical 
conducted in 1975 had resulted in findings of an abnormal 
EKG.  The VA examiner indicated that on further examination, 
the veteran was found to be alright and was put back on 
flight status.  It was noted that since that time, the 
veteran had not seen any physicians about heart trouble, and 
that, as far as he knew, he had not experienced any heart 
symptoms.  The veteran reported, however, that in April 1992, 
an employment physical had resulted in another abnormal EKG.  
Another EKG was performed as part of his VA examination, 
which the VA examiner indicated had only shown bradycardia 
and left axis deviation, but no evidence of heart disease.  
X-rays of the veteran's chest revealed no evidence of 
abnormalities.  The VA examiner concluded that there was no 
evidence of heart disease.

In a November 1983 rating decision, the RO denied a claim of 
entitlement to service connection for a heart problem.  The 
RO concluded that a heart disorder had not been shown by the 
evidence of record.  

In May 1997, the veteran filed another claim of entitlement 
to service connection for a heart condition and hypertension.  
In support of his claim, he submitted private medical 
records, which show that in November 1994, he was admitted to 
a private hospital with complaints of shortness of breath and 
pressure in his chest.  An EKG was performed, which showed 
severe bradycardia in the range of 45 beats per minute with 
changes in the leads consistent with possible old inferior 
infarction.  The veteran was admitted with a diagnoses of 
probably unstable angina, uncontrolled diabetes, and 
uncontrolled hypertension.  He subsequently underwent a 
cardiac catheterization, which was performed without 
complications.  The examining physician concluded that the 
veteran had an extremely horizontally oriented heart, but no 
evidence of cardiac disease.  The physician noted a discharge 
diagnosis of an abnormal EKG due to horizontally oriented 
heart variant.

In the December 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
heart disease with hypertension.  The RO concluded that there 
was no evidence linking the veteran's claimed disabilities to 
service.  The veteran subsequently submitted a timely Notice 
of Disagreement regarding this decision, in which he asserted 
that he had been grounded in July 1977 due to abnormal EKG 
results.  He reported that he had been told that his heart 
was "tilted," and that it was discussed the he may have to 
be discharged.  He asserted that his heart had tilted several 
times since then, and that he believed that it happened when 
he was found to have abnormal EKG results while applying for 
a job in 1982.

In his Substantive Appeal (VA Form 9) received in July 1999, 
the veteran asserted that the "tilted" heart he experienced 
in service is the same problem that he experiences now.  He 
further stated that he was not claiming entitlement to 
service connection for hypertension.  He indicated that his 
heart problem was not caused by his blood pressure medication 
because he experienced that problem before he began taking 
his medication.

During a VA medical examination conducted in March 1998, a VA 
cardiologist reviewed the veteran's service medical records 
and concluded that there was no diagnosis or treatment for 
hypertension during service.  The VA cardiologist noted that 
the veteran was basing his claimed for a heart condition on a 
history of an abnormal EKG in June 1976.  It was noted that 
the veteran had been referred for a vectorcardiogram at that 
time, and that the final conclusion was non-specific 
conduction disturbance.  The VA cardiologist noted that the 
veteran was then returned to flight status and remained on 
such status for the rest of his military service.  The VA 
cardiologist also noted that the veteran had reportedly been 
diagnosed with hypertension in 1987, and that he had 
indicated that he had experienced no cardiac symptoms, such 
as shortness of breath or chest pain.  During the 
examination, the veteran underwent chest x-rays and an EKG, 
which revealed only minor T-wave changes.  Having reviewing 
the record, the VA cardiologist concluded that he was unable 
to diagnose any cardiac disease.  The VA cardiologist also 
concluded that the veteran's hypertension had developed 
subsequent to his retirement, and that the minor T-wave 
changes evident on the EKG were probably related to his 
hypertension and medication.

In a Supplemental Statement of the Case (SSOC) issued in 
March 2001, the RO continued to deny the veteran's claim of 
entitlement to service connection for heart disease with 
hypertension.  The RO based this denial on the results of the 
March 1999 VA examination, in which it had been determined 
that, even with findings of an abnormal EKG, there was no 
evidence of any heart disease.  In a cover letter to the 
SSOC, the RO provided the veteran with a 60-day period in 
which to submit any additional evidence or argument in 
support of his claim.  

The veteran subsequently responded to the SSOC in April 2001, 
by submitting a signed statement in which he indicated that 
all available information had already been submitted.  He 
indicated that he wished to emphasize again that he was not 
seeking service connection for heart disease, but rather, for 
a tilted heart.




Analysis

New and material evidence

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for heart disease with 
hypertension, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file the NOD, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (here, the RO) 
mailed the SOC to the veteran, or within the remainder of the 
1-year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

As discussed in detail above, the veteran's claim of 
entitlement to service connection a heart problem was 
originally denied by the RO in a November 1983 rating 
decision.  Because the veteran did not express disagreement 
with this denial within one year of receiving notification, 
the Board finds that the November 1983 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board notes that there is no copy of the notification 
letter informing the veteran of the November 1983 rating 
decision associated with the claims folder.  Nevertheless, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
only by "clear evidence to the contrary."  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  Thus, there is a rebuttable 
presumption that VA properly discharged its official duties 
by properly handling claims submitted by the veteran.  

In this case, there is no evidence of record indicating that 
the veteran did not receive notice of the November 1983 
rating decision.  In fact, the record reflects that the 
veteran was advised of the existence of a prior final rating 
decision in both the pertinent SOC.  At no time has the 
veteran ever asserted that he was unaware of that decision.  
Therefore, because there is no evidence whatsoever suggesting 
that the veteran did not receive notice of the November 1983 
rating decision, the Board finds that the presumption of 
regularity clearly applies in this instance, and that it must 
be presumed that he did receive notice of this decision.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Having reviewed the complete record, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
heart disease with hypertension.  In the November 1983 rating 
decision, the RO denied the veteran's claim on the basis that 
there was no evidence whatsoever of a current heart 
disability.  This conclusion was based on the veteran's 
service medical records, which were negative for any 
diagnosis of a heart disability, and the results of an August 
1983 VA examination, in which the examiner concluded that he 
could find no evidence of heart disease.  Since filing to 
reopen his claim in May 1997, the veteran has submitted 
private medical records showing that he has been diagnosed 
with hypertension.  These records also show that he was 
hospitalized in November 1994, at which time an EKG revealed 
evidence of significant T-wave changes, which were found to 
be due to an extremely horizontally oriented heart.  

The Board believes that these private medical records 
constitute competent medical evidence indicating that the 
veteran does have hypertension, and competent medical 
evidence that at least suggests that he may have a heart 
disability.  The Board notes that it has been recognized by 
VA that hypertension can be an early symptom of diseases such 
arteriosclerosis and organic heart disease.  See 38 C.F.R. 
§ 3.309(a).  Thus, the Board finds that these records bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
Accordingly, new and material evidence has been submitted in 
this case, and the claim is reopened.


Duty to assist/duty to notify

At the outset of this discussion, the Board wishes to note 
that, until very recently, the RO and the Board were required 
by law to assess every reopened claim, before completing our 
adjudication as to the its merits under substantive law, to 
determine whether it was "well grounded", pursuant to 38 
U.S.C.A. § 5107(a).  A claimant seeking benefits under a law 
administered by VA had the burden to submit sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim was well grounded; then, if that 
burden was met, VA had the duty to assist the claimant in 
developing additional evidence pertaining to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  If the burden was not 
met, the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  

The Board observes, however, that the during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This statute repeals the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
In accordance with the VCAA, the Board will forego the 
aforementioned well-groundedness discussion, and proceed with 
a determination as to whether the development and 
notification procedures set forth in VCAA have been fully 
complied with.

The record reflects that the veteran was advised, by virtue 
of the SOC and SSOCs issued during the pendency of the 
appeal, of what the evidence must show in order to 
substantiate his service connection claim.  For this reason, 
the Board finds that the veteran and his representative have 
been given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claims.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed with respect to this claims.

Furthermore, the record also reflects that the veteran 
underwent a recent VA medical examination.  The Board 
believes that there is now ample medical evidence of record, 
and that neither the veteran nor his representative has 
pointed to any additional evidence which has not been 
obtained and which would be pertinent to his claim.  In fact, 
in a statement submitted in April 2001, the veteran 
specifically reported that all available evidence had already 
been submitted.  For these reasons, the Board concludes that 
all relevant evidence which is available has been obtained by 
the RO to the extent possible; consequently, there is no 
further duty to assist the veteran.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Furthermore, the veteran was 
specifically advised of the enactment of the VCAA, in the 
March 2001 SSOC.  In an accompanying letter, the RO provided 
the veteran with a 60-day period in which to respond.  The 
veteran subsequently responded to that letter in April 2001, 
by submitting a signed statement in which he indicated that 
all available information had already been submitted.  Given 
that the veteran was provided the necessary information on 
which to substantiate his claim, and because he was 
specifically advised of the recent change in the law and 
given an opportunity to respond, the Board finds that there 
is no prejudice in proceeding with the claims at this time.

In short, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In addition, where a veteran served 90 days or more 
during a period of war, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for a 
heart disease with hypertension.  In reaching this 
conclusion, the Board found the most probative evidence of 
record to be the report of the veteran's March 1998 VA 
examination.  The VA cardiologist reviewed the veteran's 
claimed folder, and found that there was no evidence 
indicating that the veteran had ever been diagnosed with 
heart disease, either during or after service.  The VA 
cardiologist specifically considered the results of the 
veteran's June 1976 EKG, but concluded that these results 
were representative of a non-specific conduction wave and of 
no significance.  The VA cardiologist also considered the 
veteran's November 1994 hospitalization, which resulted in 
another finding of an abnormal EKG, but found that cardiac 
catheterization surgery had revealed that his coronary 
arteries were normal.  The VA cardiologist conducted another 
EKG, which also showed non-specific T-wave changes, but found 
that these changes did not represent evidence of myocardial 
infarction or heart disease.  The VA cardiologist 
acknowledged that the veteran did have hypertension, but 
found that there was no evidence of it in service, and that 
it first developed in 1987, over six years after his 
discharge from service.

In short, the Board finds that the March 1998 VA examiner's 
report supports the conclusion that the veteran does not have 
heart disease.  This is consistent with the report of the 
veteran's March 1994 hospitalization, in which it was noted 
that cardiac catheterization surgery had revealed no evidence 
of significant coronary disease.  Thus, the Board finds that 
the preponderance of the evidence is against finding that the 
veteran has heart disease.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) [holding that in the absence of a 
currently disability, service connection may not be granted]; 
see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In 
light of the March 1998 VA examiner's opinion, the Board 
further concludes that the preponderance of the evidence is 
also against finding that the veteran's hypertension was 
incurred in or aggravated by service, or that it development 
within one year of his discharge from service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Board notes that the veteran has recently asserted that 
he is not seeking service connection for either heart disease 
or hypertension, even though these were the disabilities 
specifically listed by the veteran in his May 1997 claim, and 
subsequently denied in the appealed December 1997 rating 
decision.  Instead, he asserts that he is seeking service 
connection for a "tilted" heart, which was first diagnosed 
in service, and has subsequently caused abnormal EKG results 
to appear on occasion.  In this regard, the Board notes that 
the veteran, as a lay person, is not considered competent to 
offer testimony on medical matters, such as diagnoses or 
etiology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his opinions regarding both a diagnosis of a tilted heart and 
the significance of his abnormal EKG results are of no 
probative value.  In addition, the Board notes that the 
connection between what a physician said and a layperson's 
account of what the physician said, when filtered through a 
layperson's sensibilities, has been deemed simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  Thus, the veteran's 
assertion that he was told by a physician during service that 
he has a tilted heart is also of no probative value.

The Board recognizes that in November 1994, a private 
physician determined that abnormal EKG results obtained 
earlier that month had been caused by a horizontally oriented 
heart.  The Board believes that it is possible that the 
veteran was referring to having a horizontally oriented heart 
when he asserted that he had been diagnosed with a tilted 
heart in service.  As noted above, however, the Board found 
the most probative evidence of record to be opinion of the 
March 1998 VA examiner.  The VA examiner noted the veteran's 
abnormal EKG results both during and after service, as well 
as his November 1994 hospitalization that led to the surgical 
finding of a horizontally-oriented heart, and found these 
findings to be of no significance.  As stated, the Board 
finds the opinion of the March 1998 VA examiner, who had 
access to the claims folder and was able to conduct a 
thorough review of the veteran's entire medical history, to 
be the most probative evidence of record regarding the 
existence of a heart disability.  Based upon this evidence, 
the Board concludes that the veteran's horizontally oriented 
heart does not, by itself, constitute a disability for VA 
compensation purposes.  In addition, in light of this 
evidence, the Board finds that the veteran's abnormal EKG 
results also do not constitute a disability for VA 
compensation purposes.  See also 61 Federal Register 20445 
(May 7, 1996) [laboratory results do not, in and of 
themselves, constitute disabilities for VA compensation 
purposes].

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim.  Thus, the benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to service connection for heart disease with 
hypertension is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

